FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “First Amendment”) is entered into as of this 19th day of February, 2010,
by and between CC Lacombe, LLC, a Georgia limited liability company (“Seller”);
G&E HC REIT II Lacombe MOB, LLC, a Delaware limited liability company, its
successors and assigns (“Buyer”); and First American Title Insurance Company
(“Escrow Agent”).

RECITALS

A. Seller, Buyer and Escrow Agent entered into that certain Real Estate Purchase
Agreement and Escrow Instructions dated February 8, 2010 (the “Original
Agreement”) pursuant to which Seller agreed to sell, and Buyer agreed to
purchase, certain real property located in Lacombe, Louisiana and more
particularly described in the Original Agreement.

B. Seller and Buyer desire to amend the Original Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Closing Date. Section 1.5 is hereby deleted in its entirety and replaced with
the following:

1.5 Closing Date. The closing (“Closing”) shall take place on February 25, 2010
(as the same may be extended in accordance herewith, the “Closing Date”).
Notwithstanding the foregoing, Buyer may, upon written notice to Seller, extend
the Closing Date to February 26, 2010, in the event that the conditions
precedent set forth in Section 5.4 below are not satisfied by February 25, 2010.

2. Entire Agreement. The Original Agreement, as modified by this First
Amendment, constitutes the entire agreement between the parties hereto with
respect to the transactions contemplated therein. Except as modified by this
First Amendment, the Original Agreement remains unchanged and unmodified and in
full force and effect, and the parties hereto hereby ratify and affirm the same.

3. Counterparts. This First Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this First Amendment transmitted by facsimile
or electronic mail shall be treated as originals in all respects.IN WITNESS
WHEREOF, the parties hereto have entered into this First Amendment as of the
date above first written.

SELLER

CC LACOMBE, LLC,
a Georgia limited liability company

      By:
Its:  
CHD Lacombe, LLC,
a Georgia limited liability company
Manager
By:  
CHD Holdings, LLC,

      a Georgia limited liability company

Its:
  Manager

      By: /s/ Alan W. McKinney
Alan W. McKinney

Its:
  Manager

BUYER

G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

      By:
Title:  
GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, L.P.,
a Delaware limited partnership
Sole Member
By:
Title:  
GRUBB & ELLIS HEALTHCARE REIT II, INC.,
a Maryland corporation
General Partner

      By: /s/ Andrea R. Biller

Name:
  Andrea R. Biller

Title: Executive Vice President

ESCROW AGENT:

First American Title Insurance Company

By: /s/ Barbara Laffer
Its: Escrow Officer


